DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-9 are objected to because of the following informalities:  
Claim 4 Line 3-4 states: “the curved portion of the outer periphery is 0~30 degrees.” it should state --the curved portion of the outer periphery is between 0 degrees and 30 degrees.--.
Claim 6 Line 2 states: “the second tangent line is 3~20 degrees.” it should state --the second tangent line is between 3 degrees and 20 degrees.--.
Claim 7 Line 3-4 states: “the inner periphery is 0~30 degrees.” it should state --the inner periphery is between 0 degrees and 30 degrees.--.
Claim 9 Line 2 states: “the fourth tangent line is 3~20 degrees.” it should state --the fourth tangent line is between 3 degrees and 20 degrees. --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4-9: 
Claim 4 states: “wherein an outer periphery of the first hub comprises a curved portion, and an included angle between the axis and a tangent line of any point on the curved portion of the outer periphery is 0~30 degrees.”
Claim 5 states: “wherein an outer periphery of the first hub comprises a curved portion, a first tangent line is defined on a start point of the curved portion of the outer periphery, a second tangent line is defined on an end point of the curved portion of the outer periphery, and an included angle between the axis and the second tangent line is greater than an included angle between the axis and the first tangent line.”
Claim 6 states: “wherein an included angle between the first tangent line and the second tangent line is 3~20 degrees.”
Claim 7 states: “wherein an inner periphery of the first hub comprises a curved portion, and an included angle between the axis and a tangent line of any point on the curved portion of the inner periphery is 0~30 degrees.”
Claim 8 states: “wherein an inner periphery of the first hub comprises a curved portion, a third tangent line is defined on a start point of the curved portion of the inner periphery, a fourth tangent line is defined on an end point of the curved portion of the inner periphery, and an included angle between the axis and the fourth tangent line is greater than an included angle between the axis and the third tangent line.”
Claim 9 states: “wherein an included angle between the third tangent line and the fourth tangent line is 3~20 degrees.”
The language of the above claims is unclear because, given that the “outer periphery of the first hub” and the “inner periphery of the first hub” are both curved three dimensional surfaces, it is unclear that a “tangent line” as claimed at (any point on the curved portion (claim 4 | claim 7) / a start point of the curved portion, an end point of the ) would extend in the drawing plane showing the cross section in Figure 3 of the instant application such that it/they would intersect the axis or each other, so that the claimed ranges of angles would be formed. Instead the respective claimed tangent lines on the three dimensional surface would each extend perpendicular to the drawing plane, such that the claimed tangent lines would never intersect with the claimed axis or each other, and therefore be unable to form an “included angle” within the ranges recited in claims 4-9. “Included angle. Definition: The angle made by two lines with a common vertex. When two lines meet at a common point (vertex) the angle between them is called the included angle. The two lines define the angle.”
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-3, 13-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe USPN 7872381 in view of Nogami USPN 8678785.
Regarding Claim 1: Watanabe USPN 7872381 discloses the limitations: 
a first fan 1 comprising: 
a first frame 5 comprising a first underframe (20,20a), 
a first base 21 disposed in the first frame (Fig 1, Fig 2), 
a plurality of first static blades (23A-23H) disposed around a periphery of the first base and connected to the first base and the first underframe (Figure 1, Figure 2, Column 5 Line 3-17), and 
a first impeller 9 connected to the first base and disposed in the first frame (see Figures), wherein the first impeller 9 comprises a first hub 51 and a plurality of first rotor blades 53, the first rotor blades 53 are disposed around a periphery 55 of the first hub 51; and 
a second fan 3 comprising: 
a second frame 59 comprising a second underframe 69, wherein the second underframe 69 is connected to the first underframe of the first frame (Column 6 Line 55-58), 
a second base 75 disposed in the second frame (Fig 1, Fig 4), 
a plurality of second static blades (77A-77G) disposed around a periphery of the second base and connected to the second base and the second underframe (Figure 1, Figure 4, Column 6 Line 64-Column 7 Line 14), and 
a second impeller 63 connected to the second base and disposed in the second frame (see Figures), wherein the second impeller 63 comprises a second hub 105 and a 

    PNG
    media_image1.png
    1049
    1080
    media_image1.png
    Greyscale
 Annotated Figure 7 of Nogami USPN 8678785 (Attached Figure 1)
However, Nogami USPN 8678785 does disclose the limitations: 

Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the periphery 55 of the first hub 51 of Watanabe USPN 7872381 with the inclined outer circumferential portion 12a of impeller hub 12 of Nogami USPN 8678785 in order to increase the strength of the impeller hub without wasting material of the hub by inclining the outer circumferential portion 12 of the hub 12 away from the center axis (Column 6 Line 58-Column 7 Line 3).
Regarding Claim 2: Watanabe USPN 7872381 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Watanabe USPN 7872381 does disclose the limitations: wherein the first static blades (23A-23H) are disposed adjacent to the second static blades (77A-77G) and connected each other (Column 7 Line 1-8).
Regarding Claim 3: Watanabe USPN 7872381 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Watanabe USPN 7872381 does disclose the limitations: wherein the first impeller (9, Column 6 Line 25-28) and the second impeller 63 are 
Regarding Claim 13: Watanabe USPN 7872381 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Watanabe USPN 7872381 does disclose the limitations: wherein the first rotor blades (53, Figure 3) have a wing structure (as shown in Figure 3 the blades 53 of the impeller have an increasing thickness like a wing). 

    PNG
    media_image2.png
    981
    1090
    media_image2.png
    Greyscale
 Annotated Figure 1 of Watanabe USPN 7872381 (Attached Figure 2)
Regarding Claim 14: Watanabe USPN 7872381 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Watanabe USPN 7872381 does disclose the limitations: wherein the first base 21 is disposed adjacent to the second base (adjacent to second base 75, see Annotated Figure 1 of Watanabe USPN 7872381 (Attached Figure 2) above), and the first base and the second base form an accommodating space (Attached Figure 2). 
Regarding Claim 15: Watanabe USPN 7872381 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Further Watanabe USPN 7872381 does disclose the limitations: wherein the first base 21 has a first extension portion 29B, the second base 75 has a second extension portion 81B, the first extension portion and the second extension portion extend axially (Figure 1), and the first extension portion is connected with the second extension portion (Figure 1) to form the accommodating space (Attached Figure 2). 
Regarding Claim 18: Watanabe USPN 7872381 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Watanabe USPN 7872381 does disclose the limitations: wherein a rotation direction of the first impeller (Column 6 Line 4-29, Figure 3) is opposite to a rotation direction of the second impeller (Column 8 Line 31-60, Figure 6). 

    PNG
    media_image3.png
    929
    1095
    media_image3.png
    Greyscale
 Annotated Figure 1 of Watanabe USPN 7872381 (Attached Figure 3)
Regarding Claim 19: Watanabe USPN 7872381 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Watanabe USPN 7872381 does disclose the limitations: wherein the top portion of the first hub has at least a balance hole (see Annotated Figure 1 of Watanabe USPN 7872381 (Attached Figure 3) above). 

Claims 1-3, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka USPN 8360735 in view of Nogami USPN 8678785.

    PNG
    media_image4.png
    1065
    1072
    media_image4.png
    Greyscale
 Annotated Figure 3 of Hanoaka USPN 8360735 (Attached Figure 4)
Regarding Claim 1: Hanaoka USPN 8360735 discloses the limitations:
a first fan 1 comprising: 
a first frame 11 comprising a first underframe (top flange of first frame 11 shown in Figure 2), 
a first base 1411 disposed in the first frame (see Figure 2 and Figure 3), 

a first impeller 13 connected to the first base (see Figure 3) and disposed in the first frame (see Figure 3), wherein the first impeller comprises a first hub 132 and a plurality of first rotor blades 131, the first rotor blades are disposed around a periphery of the first hub (as shown in Figure 2 and Figure 3, also see Annotated Figure 3 of Hanoaka USPN 8360735 (Attached Figure 4) above), and a top portion of the first hub (Attached Figure 4); and
a second fan 2 comprising: 
a second frame 21 comprising a second underframe (bottom flange of second frame 21 shown in Figure 2), wherein the second underframe is connected to the first underframe of the first frame (see Figure 2 and Figure 3, Column 4 Line 56-61), 
a second base 2411 disposed in the second frame (see Figure 2 and Figure 3), 
a plurality of second static blades 25 disposed around a periphery of the second base and connected to the second base and the second underframe (see the citation for the first fan, additionally the configuration of the second fan is substantially the same as the first fan, Column 4 Line 38-46), and 
a second impeller 24 connected to the second base (see Figure 3) and disposed in the second frame (see Figure 3), wherein the second impeller 24 comprises a second hub 232 and a plurality of second rotor blades 231, and the second rotor blades are 
However, Nogami USPN 8678785 does disclose the limitations: 
an impeller (the impeller is defined by the sum of its parts), wherein the impeller comprises a hub 12 and a plurality of rotor blades 13, the rotor blades are disposed around a periphery of the hub (Figure 1, Figure 7, periphery of the hub = 12a), and a cross-sectional area of the hub increases (i.e. increases in area, see Annotated Figure 7 of Nogami USPN 8678785 (Attached Figure 1) above) along a direction (i.e. along the surface of circumferential portion 10a in the axial direction) from a top portion of the hub to a bottom portion of the hub (Attached Figure 1).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the periphery of the first hub 132 of Hanaoka USPN 8360735 with the inclined outer circumferential portion 12a of impeller hub 12 of Nogami USPN 8678785 in order to increase the strength of the impeller hub without wasting material of the hub by inclining the outer circumferential portion 12 of the hub 12 away from the center axis (Column 6 Line 58-Column 7 Line 3).
Regarding Claim 2: Hanaoka USPN 8360735 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Hanaoka USPN 8360735 does disclose the limitations: wherein the first static blades are disposed adjacent to the second static blades and connected each other (they are, see Figure 3). 
Regarding Claim 3: Hanaoka USPN 8360735 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Hanaoka USPN 8360735 does disclose the limitations: wherein the first impeller 13 and the second impeller 23 are rotated coaxially along an axis (along axis x, Figure 3).
Regarding Claim 14: Hanaoka USPN 8360735 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Hanaoka USPN 8360735 does disclose the limitations: wherein the first base 1411 is disposed adjacent to the second base (first base 1411 is adjacent to second base 2411, see Figure 3), and the first base and the second base form an accommodating space (the space of an opening of the first base and an opening of the second base combine to form an accommodating space which element 3 passes through, see Attached Figure 4).
Regarding Claim 16: Hanaoka USPN 8360735 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Further Hanaoka USPN 8360735 does disclose the limitations: further comprising a first circuit board 1416 disposed between the first base 1411 and the first impeller 13, wherein the first base comprises an opening (Attached Figure 4), and an electronic element (3, Figure 3, Attached Figure 4) is installed on the first circuit board (see Figure 3) and extends through the opening to the accommodating space (see Figure 3, Attached Figure 4).
Regarding Claim 17: Hanaoka USPN 8360735 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka USPN 8360735 in view of Nogami USPN 8678785 as applied to claim 1 above, and further in view of Huang USPN 9568008.
Regarding Claim 19: Hanaoka USPN 8360735 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Hanaoka USPN 8360735 is silent regarding the limitations: wherein the top portion of the first hub has at least a balance hole. 
However Huang USPN 9568008 does disclose the limitations: an impeller 2, wherein the impeller comprises a hub 21, a plurality of blades 24, and a top portion of the hub 211; wherein the top portion of the hub (211, Figure 2B) has at least a balance hole (balance holes 27, see Figure 2A-Figure 2B, Column 3 Line 61-Column 4 Line 1, Column 6 Line 65-Column 7 Line 3). 
Hence it would have been obvious to one of ordinary skill in the art to modify the top portion of the first hub of Hanaoka USPN 8360735 with the balance holes 27 formed in the top portion of hub 21 of Huang USPN 9568008 in order to provide a way to make the impeller more balanced by adding additional weight on the hub properly (Column 6 Line 65-Column 7 Line 3).
s 1-3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu USPN 8668477 in view of Nogami USPN 8678785.

    PNG
    media_image5.png
    1208
    1091
    media_image5.png
    Greyscale
 Annotated Figure 1 of Wu USPN 8668477 (Attached Figure 5)
Regarding Claim 1: Wu USPN 8668477 discloses in Figure 1 the limitations:

a first frame (Attached Figure 5) comprising a first underframe (Attached Figure 5), 
a first base (Attached Figure 5) disposed in the first frame (Attached Figure 5), 
a plurality of first static blades (Attached Figure 5) disposed around a periphery of the first base and connected to the first base and the first underframe (Attached Figure 5), and 
a first impeller (Attached Figure 5) connected to the first base (Attached Figure 5) and disposed in the first frame (Attached Figure 5), wherein the first impeller comprises a first hub (Attached Figure 5) and a plurality of first rotor blades (vanes 913 of first fan), the first rotor blades are disposed around a periphery of the first hub (Attached Figure 5); and
a second fan (Attached Figure 5) comprising: 
a second frame (Attached Figure 5) comprising a second underframe (Attached Figure 5), wherein the second underframe is connected to the first underframe of the first frame (Attached Figure 5), 
a second base (Attached Figure 5) disposed in the second frame (Attached Figure 5), 
a plurality of second static blades (Attached Figure 5) disposed around a periphery of the second base and connected to the second base and the second underframe (Attached Figure 5), and 

However, Nogami USPN 8678785 does disclose the limitations: 
a impeller (the impeller is defined by the sum of its parts), wherein the impeller comprises a hub 12 and a plurality of rotor blades 13, the rotor blades are disposed around a periphery of the hub (Figure 1, Figure 7, periphery of the hub = 12a), and a cross-sectional area of the hub increases (i.e. increases in area, see Annotated Figure 7 of Nogami USPN 8678785 (Attached Figure 1) above) along a direction (i.e. along the surface of circumferential portion 10a in the axial direction) from a top portion of the hub to a bottom portion of the hub (Attached Figure 1).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the periphery of the first hub of Wu USPN 8668477 with the inclined outer circumferential portion 12a of impeller hub 12 of Nogami USPN 8678785 in order to increase the strength of the impeller hub without wasting material of the hub by inclining the outer circumferential portion 12 of the hub 12 away from the center axis (Column 6 Line 58-Column 7 Line 3).
Regarding Claim 11: Wu USPN 8668477 as modified by Nogami USPN 8678785 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Wu USPN 8668477 does disclose the limitations: wherein edges of the first rotor blades disposed adjacent to the first base have a V-shape structure (Attached Figure 5).
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not anticipate or make obvious the limitations:
“wherein an inlet area is defined between a top portion of the first frame and the top portion of the first hub, an outlet area is defined between a bottom portion of the first frame and the bottom portion of the first hub, and a ratio of the inlet area to the outlet area ranges from 0.9 to 1.1.” (claim 10).
“wherein a ratio of a minimum distance between the edges of the first rotor blades disposed adjacent to the first base to a maximum distance between the edges of the first rotor blades disposed adjacent to the first base ranges from 0.1 to 0.8.” (claim 12)
In combination with the limitations of the independent claim.

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. 
  	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  
	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon in the attached PTO-892 is considered pertinent to applicant's disclosure.
Larson - shows tangent to curved surface perpendicular to rotation axis p. 881

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746